Exhibit 10.1
 
EXECUTION VERSION


New Company –
Binding Agreement
 
Parties:
 
Comcast Corporation (“Comcast”)
 
Michael J. Angelakis (the “initial ABCCo/ManagementCo CEO” or the “initial CEO”)
 
Entities:
 
Entity (“ABCCo”) to be established by Comcast1 and ManagementCo (see following
paragraph)
 
Entity (“ManagementCo”) to manage/control/advise ABCCo to be owned by the
management team.  The initial ABCCo/ManagementCo CEO will hold a majority of
ManagementCo’s voting power and profit interests representing between 20 and 40%
of its economics during the first five years of the term and between 20 and 33
1/3% of its economics during the final five years of the term.  For the
avoidance of doubt, such profits interests related to any underlying investment
of ABCCo shall apply based upon the date such investment is consummated (without
regard to when any realization with respect thereto occurs)
 
Each of ABCCo and ManagementCo will be entities that will be treated as
partnerships for US federal income tax purposes
 
Purpose:
 
Pursue investment and operating opportunities in public and private entities
globally, in a range of industries and business sectors
 
Enter into other financial or commercial arrangements with Comcast (including,
potentially, the purchase of non-core assets) as may be agreed by Comcast and
ABCCo/ManagementCo from time to time
 
This will be an exclusive arrangement (i.e., ManagementCo/ABCCo will not have
investment advisory or similar arrangements with parties other than

 

--------------------------------------------------------------------------------

1 Comcast may assign its rights and obligations hereunder to any controlled
subsidiary; provided that Comcast shall remain obligated to perform all
obligations hereunder specified to be performed by it in the event of the
failure of such subsidiary to perform any such obligations.
 
 
 

--------------------------------------------------------------------------------

 
 

   
Comcast). In addition, ManagementCo’s executives and other investment
professionals will be subject to customary exclusivity arrangements
 
Capital Commitments:
 
Comcast:  $4 billion in cash
 
ManagementCo:  Up to $100 million in cash, as may be determined by
ManagementCo23
 
Drawdowns of the cash capital commitments to be funded pro rata (based on
relative capital commitments) as between Comcast and ManagementCo
 
Subject to Comcast approval rights noted in “Governance” below, capital calls
are to be made at the direction of ManagementCo in its discretion
 
Proceeds from investments representing amounts of returned capital may be
recalled and reinvested during the first 7 years of the term; provided, however,
that in no event will the cost basis of investments held by ABCCo attributable
to capital contributions from Comcast (including any recalled capital
contributions) exceed $4 billion at any time.  For the avoidance of doubt, the
$4 billion amount will not be reduced by amounts that

 

--------------------------------------------------------------------------------

2 Of this amount, between $40 and $50 million will be funded by the initial
ABCCo/ManagementCo CEO (or trusts, estate planning vehicles or similar entities
established by the initial CEO); provided that the initial CEO shall remain
obligated in respect of such required funding if the relevant vehicle fails to
satisfy its funding obligation. In the event the initial ABCCo/ManagementCo CEO
ceases to be the CEO or lead investment professional for any reason, he shall be
released from the obligation to fund any portion of his capital commitment which
is not yet funded at the time he ceases to be CEO or the lead investment
professional. In such a circumstance, his previously funded commitment shall
remain invested and be treated as specified in this agreement; provided, that if
the reason he ceases to be CEO or the lead investment professional is his death
or disability, he (or his estate) shall be entitled, on or after the third
anniversary of the date he ceases to be CEO or lead investment professional, to
require Comcast to repurchase his funded commitment (i.e., the preferred
interests attributable to such funded commitment) for cash at the fair market
value of such funded commitment at the time of the repurchase.
 
3 To the extent determined by ManagementCo to be advisable for tax reasons
(including NYC UBT), the capital commitment of ManagementCo may be made by an
affiliate of ManagementCo (it being understood that the affiliate will have the
financial wherewithal to honor its capital commitment), and the interests in
ABCCo specified in this agreement to be held by ManagementCo may be held by such
an affiliate. The initial CEO will have the same voting control in such an
affiliate as the initial CEO has in ManagementCo and will have economic
ownership of such an affiliate within the parameters set forth above for the
initial CEO’s economic ownership of ManagementCo. In the event the capital
commitment is made by, and/or the interests in ABCCo are held, by an affiliate
of ManagementCo, references to ManagementCo in this agreement shall be deemed,
where appropriate, to refer to the applicable affiliate. If for any reason the
affiliate fails to satisfy its funding obligations in respect of its capital
commitment, the initial CEO will remain obligated in respect of his pro rata
share of such required funding.
 
 
2

--------------------------------------------------------------------------------

 
 

   
may be retained in accordance with “Economics/Distributions” below
 
Capital Structure:
 
In exchange for its capital contributions to ABCCo, Comcast will receive (i)
non-voting preferred interests (“preferred interests”) in ABCCo and (ii)
warrants to acquire (at a $0 exercise price and at any time) non-voting Class A
common interests in ABCCo.  In addition, ManagementCo will receive pari passu
preferred interests in respect of its cash capital contributions and pari passu
warrants to acquire (at a $0 exercise price and at any time) non-voting Class A
Common interests
 
ManagementCo will own 100% of ABCCo’s voting Class B common equity
interests.  Following exercise of 100% of the warrants to acquire Class A common
interests, the Class A common interests (which shall be held pro rata between
Comcast and ManagementCo in accordance with their respective aggregate capital
contributions to ABCCo) will represent 87.5% of the aggregate common
interests.  At such time, ManagementCo’s Class B Common interests will represent
12.5% of the aggregate common interests.  At all times the Class B common
interests will represent 100% voting control
 
Neither the preferred nor common interests may be transferred without the
consent of the other party, except that (i) common interests may be transferred
within the management group and in connection with customary gift and estate
planning arrangements and (ii) Comcast may transfer its interests among
controlled subsidiaries and in connection with other bona fide corporate
transactions/restructurings where the transfer of Comcast’s interests is not the
primary purpose of the transaction/restructuring (it being understood that, in
the case of any such corporate transaction/restructuring, the entity to which
the interests are transferred and which assumes the related obligations will
have the financial wherewithal to honor those obligations)4
 
Alternative Investment
 
In connection with any proposed investment outside the

 

--------------------------------------------------------------------------------

4 As indicated above, to the extent a controlled subsidiary of Comcast is the
counterparty (and/or holds any of the preferred or common interests), Comcast
shall remain obligated to perform all obligations hereunder specified to be
performed by it in the event of the failure of such subsidiary to perform any
such obligations.
 
 
3

--------------------------------------------------------------------------------

 
 
Vehicles:
 
United States, if ManagementCo determines in good faith that the making of such
investment through ABCCo may result in materially adverse tax consequences to
the investors in ABCCo, the parties agree to consider making such investment
outside ABCCo through an alternative investment vehicle. It is understood that
the investment results of any investment made through an alternative investment
vehicle will be netted against the investment results of investments made
through ABCCo as if such investment through the alternative investment vehicle
was made through ABCCo
 
Annual Management Fee:
 
$40 million per year payable (quarterly in advance) by Comcast (pro rated for
any partial year) during the term (with the management fee to be offset by any
monitoring, transaction and similar fees received by ManagementCo from any
source; provided that as set forth below in “Operations, Expenses and
Administrative Services,” ManagementCo may not charge such fees to any person or
entity except with the consent of Comcast or in limited circumstances set forth
below)
 
Economics/Distributions:
 
Distributions of dividends, interest or proceeds in respect of a particular
investment or business will be made in respect of the preferred interests, the
Class A common interests and the Class B common interests until the holders of
the preferred interests, the Class A common interests and the Class B common
interests have received, on a cumulative basis and without duplication,  the
amounts set forth below in the following order of priority:
 
- ­ first, 100% in respect of the preferred interests until the aggregate amount
distributed in respect of the relevant investment or business equals the
aggregate amount of capital contributions made in respect of such investment or
business plus 2% (compounded annually from the date such capital contributions
were made);
 
­-  second, 100% in respect of the preferred interests until the aggregate
amount distributed in respect of previously realized investments or businesses
equals the aggregate amount of capital contributions made in respect of such
previously realized investments or businesses plus 2% (compounded annually from
the date of such capital contributions);

 
 
4

--------------------------------------------------------------------------------

 
 

   
 
­-  third, 100% to Comcast until the aggregate amount distributed equals the
amount of management fees theretofore paid that ManagementCo determines in good
faith should be returned pursuant to this clause third in order to reflect the
portion of ABCCo’s aggregate portfolio represented by the relevant investment or
business and the previously realized investments and businesses plus 2%
(compounded annually from the date of payment of such management fees by
Comcast);
 
 
­-  fourth, 100% in respect of the preferred interests until the aggregate
amount distributed equals the amount of Extraordinary Expenses (as defined
below) (whether or not attributable to any investment) theretofore paid that
ManagementCo determines in good faith should be returned pursuant to this clause
fourth in order to reflect the portion of ABCCo’s aggregate portfolio
represented by the relevant investment or business and the previously realized
investments and businesses plus 2% (compounded annually from the date the
capital contributions were made, or other amounts held by ABCCo were applied, to
pay such Extraordinary Expenses);
 
 
­-  fifth, either:
 
 
1.     if the fair market value of ABCCo’s unrealized investments or businesses
(as determined in good faith by ManagementCo in connection with the most recent
periodic valuation of such unrealized investments and businesses) is less than
the aggregate amount of capital contributions made in respect of such unrealized
investments or businesses, 100% in respect of the preferred interests until the
aggregate amount distributed equals the amount of the unrealized loss; or
 
2.     if the fair market value of ABCCo’s unrealized investments or businesses
(as determined in good faith by ManagementCo in connection with the most recent
periodic valuation of such unrealized investments and businesses) is greater
than the amount equal to the sum of (x) the aggregate amount of capital
contributions made in respect of such unrealized investments

 
 
5

--------------------------------------------------------------------------------

 
 

   
 
and businesses minus (y) the aggregate amount previously distributed in respect
of the preferred interests pursuant to subclause 1 of this clause fifth on
account of then existing net unrealized losses in respect of such unrealized
investments and businesses (such excess amount, the unrealized gain at such
time), 100% in respect of the Class B common interests until the aggregate
amount distributed equals (i) 14.286% multiplied by (ii) the amount of such
unrealized gain (provided that the amount of such unrealized gain taken into
account for purposes of this calculation shall not exceed the aggregate amount
previously distributed in respect of the preferred interests pursuant to
subclause 1 above and such previously distributed amounts shall relate to
investments and businesses that are unrealized investments and businesses at the
time of the distribution pursuant to this subclause 2);
 
- ­ sixth, 87.5% in respect of the Class B common interests and 12.5% in respect
of the Class A common interests until the holders of the Class B common
interests have received, as a “catch up” distribution with respect to its Class
B common interests, 12.5% of all distributions made, less aggregate capital
contributions and management fee amounts returned, pursuant to clauses first
through fourth above and this clause sixth; and
 
­-  thereafter, 87.5% in respect of the Class A common interests and 12.5% in
respect of the Class B common interests.
 
For the avoidance of doubt, it shall not be necessary to recover capital in
respect of any realized investment or business under clauses 1 or 2 of this
waterfall if such capital has been previously recovered under subclause 1 of
clause fifth of this waterfall. It is understood that for purposes of this
waterfall, a “realized investment or business” will mean any investment or
business or portion thereof that has been sold, otherwise disposed of or
permanently and fully written off, and a “unrealized investment or business”
will mean that portion of any investment or business that has not been sold,
otherwise disposed of or permanently and fully written off. In the

 
 
6

--------------------------------------------------------------------------------

 
 

    event of a recapitalization or similar transaction resulting in
extraordinary dividends or similar proceeds, such transaction shall be treated
as a partial disposition of the applicable investment or business and
ManagementCo shall make determinations in good faith of the portion of such
investment or business that will be treated as the “realized investment” and the
portion of such investment or business that will be treated as the “unrealized
investment”. In the case of any ordinary dividends, interest or similar amounts
received in respect of any unrealized investment or business, such unrealized
investment or business will not be taken into account in determining the amount
of management fees or Extraordinary Expenses that are to be returned pursuant to
clauses third and fourth of this waterfall.
 
The term “Extraordinary Expenses” means the expenses payable by ABCCo described
in this agreement under “Operations, Expenses and Administrative Services” below
 
Distributions will be made as promptly as reasonably practicable upon the
receipt of dividends, interest or investment proceeds, except that ManagementCo,
in its discretion, may permit ABCCo to retain up to $2 billion of such amounts
from time to time
 
Prior to the end of the term, distributions will be in cash or marketable
securities. Upon termination of ABCCo, distributions may include restricted
securities or other assets
 
To the extent of available cash, tax distributions will be made to all parties
(i.e., ManagementCo and Comcast) in an amount necessary to pay combined federal,
state and local income tax for individuals resident in New York City. Such
distributions will be treated as advances against distributions otherwise to be
made
 
Term:
 
10 years (subject to early termination as set forth in this agreement).  At the
expiration of the term, (i) all capital commitments will terminate, (ii)
(assuming that the parties have not agreed to pursue an IPO or other alternative
transaction, such as a spinoff as described below in “Additional Comcast
Rights”) ABCCo will begin to monetize it holdings (subject to Comcast’s ROFO
rights below) and make distributions in accordance with

 
 
7

--------------------------------------------------------------------------------

 
 

   
“Economics/Distributions” above and (iii) the “clawback” arrangements set forth
below will be implemented
 
Clawback:
 
The maximum distributions payable in respect of the Class B common interests in
the aggregate shall be the amount payable in respect of such Class B common
interests under “Economics/Distributions” above (the “Class B Maximum
Amount”).  At the end of the term, ManagementCo will conduct an analysis of its
investments that will determine the Class B Maximum Amount (assuming all
investments and businesses were realized at that time and the proceeds
distributed; provided that for purposes of calculating the preferred return, the
actual timing of prior cash flows shall be used).  If, based on that
determination, actual distributions in respect of the Class B common interests
exceed the Class B Maximum Amount, the holders of the Class B common interests
will contribute any excess to ABCCo for distribution to the holders of the
preferred interests in accordance with ownership interests (with the clawback
obligation limited to (i) after-tax distribution proceeds in respect of the
Class B common interests plus (ii) any tax benefits received by the relevant
holder in respect of the clawback payment in the taxable year in which the
clawback payment is made).  There will be a true-up of these amounts upon the
ultimate disposition of ABCCo’s holdings
 
Governance:
 
Control vested with ManagementCo, subject to the following Comcast consent
rights:
 
­-      Any individual investment (or a series of investments that are part of
the same overall transaction) where ABCCo’s transaction investment is more than
$400 million
 
­-      The investment of more than $2 billion in any 12-month period
 
­-      Any investment in any entity that directly or indirectly holds any
interest in: (i) a broadcast or Wireless Radio Service license issued by the
FCC, (ii) a daily newspaper in the U.S., (iii) an MVPD or an OVD that provides
service in the U.S., (iv) a provider of Broadband Internet Access Services in
the U.S., (v) a Video Programmer or (vi) any other business subject to
regulation by state public utility commissions, local franchise authorities or
other similar state or local

 
 
8

--------------------------------------------------------------------------------

 
 

   
 
regulatory authorities, only if such investment would:
 
1.    violate (or cause Comcast to be in violation of) in any significant
respect any provision of the Communications Act, FCC regulations or policies,
antitrust laws or regulations5 or applicable state or local laws or regulations
(collectively, “Relevant Laws”),
 
2.     limit or impair in any significant respect any current or
then-contemplated core business activities of Comcast under Relevant Laws, or
 
3.     subject Comcast to any additional significant obligations or requirements
under Relevant Laws.
 
It is understood that the list of businesses subject to this approval right will
be expanded to include additional businesses that become subject to FCC
regulation in the future.
 
­-      Any investment that would violate (or cause Comcast to be in violation
of) in any significant respect any other law or regulation
 
­-      Any investment in the United States that would limit or impair in any
significant respect any current or then–contemplated core business activities of
Comcast under the antitrust laws or regulations
 
­-      Any investment in the United States in any Comcast core business where
Comcast wishes to (i) acquire 100% of the investee business and, thereafter,
(ii) integrate the investee business into Comcast’s other operations. In the
event such an investment is initially identified to Comcast by
ABCCo/ManagementCo, Comcast and ABCCo/ManagementCo will discuss in good faith
arrangements designated to compensate ABCCo/ManagementCo for its efforts in
identifying/sourcing the investment
 
In the event Comcast wishes to pursue any other investment in the United States
in any Comcast core business that is also independently being considered by

 

--------------------------------------------------------------------------------

5 For the avoidance of doubt, laws or regulations shall include consent decrees,
commitments, conditions and other similar obligations.
 
 
9

--------------------------------------------------------------------------------

 
 

   
ABCCo, ABCCo will not be permitted to pursue the investment opportunity on its
own without Comcast’s consent but, instead, will partner and be permitted to
coinvest with Comcast for at least 25% of the proposed investment. In addition,
if the investment is initially identified to Comcast by ABCCo/ManagementCo,
Comcast and ABCCo/ManagementCo will discuss in good faith arrangements designed
to compensate ABCCo/ManagementCo for its efforts in identifying/sourcing the
investment
 
­-      Admission of third party direct investors in ABCCo or investors other
than ManagementCo employees in ManagementCo (other than, in the case of
ManagementCo, trusts, estate planning vehicles or similar entities established
as contemplated by footnote 2 above)
 
­-      Incurrence of debt at ABCCo or ManagementCo (it being understood that
(i) Comcast’s consent is not required for the incurrence of debt at the level of
ABCCo’s underlying businesses and investments and (ii) in no event shall any
such debt of such underlying businesses and investments be recourse to Comcast)
 
­-      IPO of ABCCo or ManagementCo
 
In the event that Comcast determines not to grant its consent pursuant to any of
the foregoing clauses, ManagementCo and Comcast will discuss the reasons for
such withholding of consent and will consider in good faith whether there are
alternative approaches that might address Comcast’s concerns while permitting (a
possibly modified version of) the proposed transaction to go forward
 
With a view to ensuring both that the Comcast-ABCCo strategic objectives are met
and that investment/business opportunities are coordinately appropriately, the
Comcast CEO (or a designee acceptable to ManagementCo) will be entitled to serve
on an ABCCo advisory board
 

ABCCo/ManagementCo CEO; Key Man Provision:
 
 
The initial ABCCo/ManagementCo CEO will serve in that role on a substantially
full time basis for at least five

 
 
10

--------------------------------------------------------------------------------

 
 

    years. 6 In the event that ABCCo/ManagementCo’s initial CEO is no longer
dedicated on a substantially full-time basis to ABCCo’s business, is not
ABCCo/ManagementCo’s CEO or ManagementCo’s lead investment professional, does
not hold at least a majority of ManagementCo’s voting power or does not hold at
least 20% of ManagementCo’s economic interests (i.e., if any of the foregoing
occurs), at Comcast’s election, Comcast’s capital commitment will terminate and,
after 3 years, Comcast may require an orderly disposition of assets
 
Comcast will also be permitted to terminate its capital commitment, require a
winding-up of ABCCo and exercise other customary remedies upon the occurrence of
specified “cause” events
 
Additional Comcast Rights:
 
ROFO on all assets to be divested by ABCCo at FMV
 
If ManagementCo determines that it would be advisable to include any
co-investors in connection with the completion of any potential investment or
acquisition, it shall offer such co-investment opportunity to Comcast prior to
offering such opportunity to any other party
 
In the event that Comcast determines, in its good faith judgment, that the
continued consolidation of the ABCCo’s results with those of Comcast is
resulting or would be reasonably likely to result in significant adverse
consequences to Comcast (including, by way of example, adverse impacts on
Comcast’s credit rating or borrowing terms),
 
(i)           if ABCCo is not then and is not reasonably likely to become an
“investment company” under the Investment Company Act of 1940 (as determined in
good faith by ManagementCo), (x) Comcast will be permitted to effect a spinoff
of its interest in ABCCo to Comcast shareholders provided that the spinoff
entity has the financial wherewithal to meet its obligations under this
agreement, it being

 

--------------------------------------------------------------------------------

6 Vesting for the initial CEO will be 20% per year for five years from the
commencement of ABCCo. Vesting terms for other employees of ManagementCo shall
be determined by the initial ABCCo/ManagementCo CEO, but will be on terms no
more favorable to such other employees than the vesting terms applicable to the
CEO.
 
 
11

--------------------------------------------------------------------------------

 
 

   
understood that (A) ManagementCo will not be obligated to agree to changes to
its governance or economic rights set forth in this agreement, (B) the ROFO for
Comcast referenced above shall be retained by Comcast post-spinoff but shall
apply only to assets held by ABCCo at the time of the spinoff and not to
subsequently acquired assets and (C) Comcast will not be permitted to effect a
spinoff if the consummation of the spinoff would, or would be reasonably likely
to, result in any significant adverse consequences to ABCCo or ManagementCo
(with the sole fact of the creation of the new public company itself not
constituting such a significant adverse effect), and (y) ManagementCo/ABCCo will
cooperate with Comcast to facilitate such a spinoff,
 
(ii) if ABCCo is then such an “investment company” or is reasonably likely to
become such an “investment company” (as determined in good faith by
ManagementCo), ManagementCo/ABCCo will use their good faith efforts (in
collaboration with Comcast) to determine whether there are reasonable available
actions that can be taken to address the adverse consequences affecting Comcast
(but, for the avoidance of doubt, in such circumstances, it shall not be
considered reasonable to effect a spinoff of the type referenced in clause (i)
or any alternative public offering unless other reasonable actions are available
so that, in the good faith judgment of ManagementCo, ABCCo will not, at the time
of any such spinoff or alternative public offering, be or be reasonably likely
to become an “investment company”) and, if such available actions are determined
to exist and Comcast wishes to pursue such course of action, ManagementCo/ABCCo
will take such actions, provided that, in connection with the taking of any such
action, ManagementCo will not be obligated to agree to any changes to its
governance or economic rights set forth in this agreement or to pursue any
action that would, or would be reasonably likely to, result in any other
significant adverse consequences to ABCCo or ManagementCo and
 
(iii) if Comcast elects to pursue the

 
 
12

--------------------------------------------------------------------------------

 
 

   
action described below in this clause (iii) in preference to any available
action under clause (i) or clause (ii) or if there is no such other available
action, Comcast will be permitted to transfer up to 40% of its interests in
ABCCo to a third party, with the transferee subject to ManagementCo’s consent
(not to be unreasonably withheld or delayed), provided that, except as specified
below, ManagementCo shall not be entitled to withhold or delay its consent if
the proposed transferee is a bona fide financial institution or investment firm
or fund of national standing with the financial wherewithal to meet its related
financial obligations (i.e., capital commitment and management fee) and,
provided, further, that in all cases, ManagementCo shall be entitled to withhold
its consent if the transfer would result in, or be reasonably likely to result
in, significant adverse consequences to ABCCo or ManagementCo with respect to
regulatory, legal, tax or similar matters.
 
Senior Advisor Role:
 
The initial ABCCo/ManagementCo CEO will be appointed a Senior Advisor to Comcast
(i.e., a non-employee/non-executive position), will receive compensation of
$100,000 per year for such service and will participate in Comcast’s Executive
Management Committee discussions to the extent reasonably appropriate (as agreed
by ManagementCo and Comcast), subject to information firewalls or similar
arrangements.  In this regard, and with a view to ensuring both that the Comcast
– ABCCo strategic objectives are met and that investment/business opportunities
are coordinated appropriately, the initial ABCCo/ManagementCo CEO will be
allocated time at relevant Comcast Executive Management Committee meetings to
discuss potential investments, opportunities and initiatives under consideration
by ABCCo
 
Operations, Expenses and Administrative Services:
 
ManagementCo will be responsible for its normal operating expenses, including
compensation, rent, utilities and similar expenses (with the initial
ABCCo/ManagementCo CEO’s annual cash compensation to be $8 million) and for the
routine administrative expenses (i.e., financial statement and income tax
preparation) of ABCCo.  In addition, Comcast will provide certain (to be
mutually agreed) administrative

 
 
13

--------------------------------------------------------------------------------

 
 

    services to ManagementCo/ABCCo on arm’s-length terms
 
ManagementCo will not charge any person or entity any monitoring, transaction or
similar fees except (i) with the consent of Comcast or (ii) in the case in which
any co-investors are charging any such fees, in which case ManagementCo may
receive a pro rata portion of any such fees. Nothing in this paragraph shall
preclude reimbursement by the issuers of actual or prospective investments to
ManagementCo or ABCCo of out-of-pocket expenses (e.g., due diligence, legal,
accounting, investment banking and similar expenses incurred in connection with
any actual or prospective transactions; travel expenses associated with
attending board meetings and otherwise conducting investment oversight, etc.)
 
To the extent not paid by issuers of actual or prospective investments, ABCCo
will pay the costs and expenses associated with proposed transactions that are
not ultimately consummated and any non-routine or extraordinary expenses of
ABCCo (e.g., indemnification or litigation related expenses and any premiums for
related insurance). To the extent capital contributions are used for the purpose
of paying any such expenses, such capital contributions shall reduce the
remaining unfunded commitment of the investors in ABCCo (i.e., any portion
funded by Comcast will reduce the remaining unfunded portion of its $4 billion
commitment)
 
No-solicit; no-hire:
 
ABCCo/ManagementCo may not solicit or hire Comcast employees without Comcast’s
prior consent

 
 
14

--------------------------------------------------------------------------------

 
 
Indemnification; Exculpation:
 
ManagementCo and the officers (including the CEO), directors, managers,
partners, employees, owners and controlling persons of ManagementCo will be
exculpated and indemnified by ABCCo except in respect of any act or omission
constituting fraud, willful misconduct or recklessness, and with respect to any
criminal action or proceeding, any act or omission taken or suffered without
reasonable cause to believe such conduct was unlawful.  Each indemnified party
shall be entitled to advancement of expenses by ABCCo in connection with any
claim; provided that such party shall be required to repay any such advances if
it is determined by a court or other tribunal of proper jurisdiction that the
applicable conduct of such party failed to meet the standards set forth above
for indemnification
 
Employment-Related Matters:
 
The initial ABCCo/ManagementCo CEO will remain as Comcast's Vice Chairman and
Chief Financial Officer until the earlier of (i) the new Chief Financial
Officer's commencement of work with Comcast and (ii) June 30, 2016 (the earlier
of (i) and (ii), the “Transition Date”).  From and after the Transition Date,
the initial ABCCo/ManagementCo CEO will serve as a Senior Advisor to Comcast to
assist with transitional matters for a mutually agreed, reasonable period of
time.  Prior to the commencement of ABCCo, the Senior Advisor will have a
mutually agreed employee role at Comcast; thereafter, the Senior Advisor will
have a consulting role as set forth under “Senior Advisor Role” above.
 
The initial ABCCo/ManagementCo CEO will cease to be eligible to receive grants
of Comcast equity awards as of the date that he is no longer serving as Vice
Chairman and Chief Financial Officer of Comcast, but will continue to vest in
existing Comcast equity awards in accordance with Comcast’s vesting schedule for
so long as any of the events that would allow Comcast to trigger its rights
under the “Key Man” provisions noted above has not occurred.   In addition, (i)
the initial ABCCo/ManagementCo CEO will continue to be eligible to receive his
2015 Comcast bonus (payable in 2016), (ii) the initial ABCCo/ManagementCo CEO
will receive the Comcast deferred compensation contribution contemplated by his
existing employment agreement to be paid in 2016, (iii) the initial
ABCCo/ManagementCo CEO will continue to be eligible to re-defer amounts under
Comcast’s deferred compensation plan for so long as he remains an

 
 
15

--------------------------------------------------------------------------------

 
 

   
employee of Comcast and (iv) the initial ABCCo/ManagementCo CEO’s deferred
compensation amounts will be credited at the employee rate through June 30,
2016. Thereafter, the initial CEO will be treated as a non-employee for all
purposes under the deferred compensation and other Comcast plans (including the
crediting rate under the deferred compensation plan)
 
Timing:
 
ABCCo will commence operations at such time in 2015 or early 2016 as may be
agreed by the initial ABCCo/ManagementCo CEO and Comcast
 
Long-form Documentation:
 
Comcast and the initial ABCCo/ManagementCo CEO agree and acknowledge that this
agreement contains all the material terms of, and necessary to, the transactions
contemplated by this agreement and that this agreement constitutes a legally
binding agreement of Comcast and the initial ABCCo/ManagementCo CEO to enter
into, and consummate, the transactions contemplated by this agreement on the
terms set forth herein
 
Exhibit A sets forth a list of long-form documentation to be executed in
connection with implementing the matters contemplated by this agreement
 
Each of Comcast and the initial ABCCo/ManagementCo CEO shall negotiate and enter
into (and cause ABCCo and ManagementCo to enter into) the more detailed
long-form documentation set forth on Exhibit A on the terms set forth in this
agreement (as well as additional substantive terms not inconsistent with those
contained herein) as promptly as reasonably practicable (and in any event, no
later than September 30, 2015); provided, that unless and until such long-form
documentation is executed, Comcast and the initial ABCCo/ManagementCo CEO shall
continue to be bound by, and the transactions contemplated by this agreement
shall be governed by, this agreement
 
Confidentiality:
 
Each party shall consult with the other party before issuing any press release
or making any public statement with respect to this agreement or the
transactions contemplated hereby, except as may be required by applicable law or
any listing agreement with any national securities exchange; provided, that any
such press release or public statement shall, in all events, be subject to

 
 
16

--------------------------------------------------------------------------------

 
 

   
Comcast’s prior approval
 
Governing Law:
 
This agreement and the long-form documentation to be executed in connection with
implementing the matters contemplated by this agreement (other than the
organizational documentation of ABCCo and ManagementCo, which shall be governed
by the law of the jurisdiction of ABCCo’s organization and ManagementCo’s
organization, respectively) shall be governed by and construed in accordance
with the law of the State of New York, without regard to the conflicts of law
rules of such state
 
Jurisdiction:
 
The parties agree that any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
agreement or the transactions contemplated hereby shall be brought in the United
States District Court for the Southern District of New York or any New York
State court sitting in the Borough of Manhattan in New York, New York, so long
as one of such courts shall have subject matter jurisdiction over such suit,
action or proceeding, and that any cause of action arising out of this agreement
shall be deemed to have arisen from a transaction of business in the State of
New York, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum
 
WAIVER OF JURY TRIAL:
 
EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY
 
Notices:
 
All notices, requests and other communications to any party hereunder shall be
in writing (including facsimile transmission) and shall be given,
 
if to Comcast, to:
 
Comcast Corporation

 
 
17

--------------------------------------------------------------------------------

 
 

   
One Comcast Center
1701 John F. Kennedy Boulevard
Philadelphia, Pennsylvania 19103
Attention: Arthur R. Block
Facsimile No.: (215) 286-7794
 
with a copy to:
 
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention: David L. Caplan
Facsimile No.: (212) 701-5800
 
if to the initial ABCCo/ManagementCo CEO, to:
 
Michael J. Angelakis
c/o Comcast Corporation
One Comcast Center
1701 John F. Kennedy Boulevard
Philadelphia, Pennsylvania 19103
 
with a copy to:
 
Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, Massachusetts 02199-3600
Attention: John B. Ayer
Facsimile No.: (617) 951-7050
 
or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other party hereto
 
Amendments and Waivers:
 
Any provision of this agreement may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each party to this agreement, or in the case of a waiver, by the party against
whom the waiver is to be effective
 
No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.
 
The rights and remedies herein provided shall be

 
 
18

--------------------------------------------------------------------------------

 
 

   
cumulative and not exclusive of any rights or remedies provided by law
 
Expenses:
 
All costs and expenses incurred in connection with this agreement shall be paid
by the party incurring such cost or expense; provided that reasonable
organizational expenses of ABCCo shall be paid by ABCCo
 
Successors and Assigns; Third Party Beneficiaries:
 
The provisions of this agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns; provided that
neither party may assign, delegate or otherwise transfer any of its rights or
obligations under this agreement without the consent of the other party
 
No provision of this agreement is intended to confer any rights, benefits,
remedies, obligations or liabilities hereunder upon any person other than the
parties and their respective successors and permitted assigns
 
Counterparts; Effectiveness:
 
This agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument
 
This agreement shall become effective when each party shall have received a
counterpart hereof signed by the other party
 
Until and unless each party has received a counterpart hereof signed by the
other party, this agreement shall have no effect and neither party shall have
any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication)
 
Entire Agreement:
 
This agreement constitutes the entire agreement between the parties with respect
to the subject matter of this agreement and supersedes all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter of this agreement
 
Severability:
 
If any term, provision, covenant or restriction of this agreement is held by a
court of competent jurisdiction or other governmental authority to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal

 
 
19

--------------------------------------------------------------------------------

 
 

    substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party
 
Upon such a determination, the parties shall negotiate in good faith to modify
this agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible
 
Specific Performance:
 
The parties agree that irreparable damage would occur if any provision of this
agreement were not performed in accordance with the terms hereof and that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this agreement or to enforce specifically the performance of the terms and
provisions hereof, in addition to any other remedy to which they are entitled at
law or in equity


 
 
20

--------------------------------------------------------------------------------

 
 
In consideration of the above terms and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties, intending to be legally bound hereby as of the 30th day of March, 2015,
have set their hands below.
 
COMCAST CORPORATION
          /s/ Arthur R. Block   By:
Arthur R. Block
  Title:
Executive Vice President
 


        /s/ Michael J. Angelakis   Michael J. Angelakis  




 
21

--------------------------------------------------------------------------------

 


Exhibit A


List of Long-form Documentation




 
1.
Charter documentation of ABCCo setting forth the core terms included in this
agreement, including the capital structure and economic/distribution provisions
applicable to ABCCo

 
 
2.
Subscription agreement between Comcast and ABCCo representing a commitment by
Comcast to invest $4 billion in ABCCo

 
 
3.
Subscription agreement between ManagementCo and ABCCo representing a commitment
by ManagementCo to invest up to $100 million in ABCCo, with $40-50 million to be
committed by the initial ABCCo/ManagementCo CEO

 
 
4.
Management agreement between ManagementCo, ABCCo and Comcast relating to the
provision of management services by ManagementCo to ABCCo and the payment of
fees for such services by Comcast as specified in this agreement

 
 
5.
Charter documentation of ManagementCo setting forth the governance and economic
arrangements applicable to the owners of ManagementCo, subject to the provisions
of this agreement

 
 
22

--------------------------------------------------------------------------------